        Case 3:19-cv-01851-MEM Document 16 Filed 07/30/21 Page 1 of 1




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

David Kennoy,                             Docket 3:19-cv-01851-MEM
     Plaintiff
                                          (JUDGE MALACHY E. MANNION)
v.

Chase Bank, USA, N.A.,
      Defendant                           FILED ELECTRONICALLY

                       STIPULATION OF DISMISSAL

      Please dismiss this matter with prejudice, with each party to be their own

fees and costs.

s/ Brett Freeman                          s/ Jenny N. Perkins (with consent)
Brett Freeman                             Jenny N. Perkins
Bar Number PA 308834                      Bar Number PA 306498
Attorney for Plaintiff
                                          Ballard Spahr LLP
SABATINI FREEMAN, LLC
216 N. Blakely St.                        1735 Market Street, 51st Floor
Dunmore, PA 18512                         Philadelphia, PA 19103
P: (570) 341-9000                         Phone (215) 665-8500
F: (570) 504-2769                         Facsimile (215) 864-8999
bfecf@sabatinilawfirm.com                 Email perkinsj@ballardspahr.com

                                     ORDER

      So ordered.

Date:_____________                           ___________________________
                                             Malachy E. Mannion
                                             United States District Judge
